DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-4, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITO (US 20190189088 A1) in view of Shigehisa et al. (US 20100149206 A1).
Regarding Claim 1, SAITO teaches an apparatus for controlling display, comprising circuitry configured to (SAITO Abst: an information processing device, an information processing method, and a program):
display one or more contents in a displayable area of a display, in response to an operation received from a first user (SAITO [0034] The display unit 14 is, for example, is a display, a projector or the like, and is used when information is provided to the user using a text and an image);
determine a part of the displayable area hidden by the first user, as a blind spot area for a second user, the second user locating farther from the display than the first user (SAITO [0039] In an example shown in FIG. 3, the user A faces the display unit 14 side. The user B is located behind the user A. In the case of such a positional relationship, there arises a situation in which the user B cannot see a part of the display unit 14 due to the existence of the user A. In other words, the part of the display unit 14 is a blind spot 31 of the user B);
detect a written content written in the blind spot area (SAITO [0063] The display control unit 78 controls displaying of a text, an image, a video and the like on the display unit 14; [0064] The display control unit 78 controls the display unit 14 on the basis of the instruction, and consequently the information A is displayed in the blind spot 31 on the display unit 14; [0096] In the step S19, whether or not displayed information exists is determined);
SAITO does not but Shigehisa teaches
determine at least one related content related to the written content that is detected, from the one or more contents displayed on the display (Shigehisa [0148] determining whether or not the handwritten image data that has been stored in image memory 96 includes a line image surrounding an image area of a certain size or larger; [0344] As to the process of processing and editing the original image data (distribution data) while ensuring the designated write area at step S34, CPU 25# obtains the distribution data stored in image memory 94 and processes and edits the data such that, based on the determined area designation image, the corresponding area appears in the area designation image.).
SAITO further teaches
And control the display to display the written content written in the blind spot area, and the related content related to the written content, in a part of the displayable area other than the blind spot area (SAITO [0125] in FIG. 10, in the step S19, in a case where it is determined that displayed information exists, the process proceeds to a step S21. When the process proceeds to the step S21, it is determined that no blind spot exists, and it is determined that displayed information exists).
Shigehisa discloses a CPU that determines, based on the obtained handwritten image data, whether the handwritten image is a handwritten data for area designation, thus, is an analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified SAITO to incorporate the teachings of Shigehisa, and apply the designated write area display process, as taught by Shigehisa into the control method and process for displaying information in a blind spot located in the sight line direction of the second user.
Doing so would ensure a space for handwriting for the apparatus and method for displaying contents in a displayable area of a display.

Regarding Claim 2, SAITO in view of Shigehisa teaches the apparatus of claim 1, and further teaches wherein the circuitry is configured to
determine whether an area of any of the one or more contents overlaps an area of the written content written in the blind spot area (Shigehisa [0148] Next, CPU 25 determines whether or not the handwritten image is an area designating image by handwriting, based on the obtained handwritten image data (step S14)), and
determine, as the related content, at least one particular content having the area that at least partially overlaps the area of the written content written in the blind spot area (SAITO [0092] In this manner, in a step S16, whether or not a blind spot has been detected is determined. In the step S16, in a case where it is determined that a blind spot has been detected). The same motivation as Claim 1 applies here.

Regarding Claim 3, SAITO in view of Shigehisa teaches the apparatus of claim 1, and further teaches wherein the circuitry is configured to determine, as the related content, at least one particular content that is displayed within a preset distance from the written content written in the blind spot area (Shigehisa [0018] (i) outputting first handwritten image data to the display device such that based on the coordinate data of which input is received by the input device, the handwritten image is displayed in the display area of the display device, ii) determining whether a partial area in the display area of the display device is designated, based on the first handwritten image data, and iii) if it is determined that partial area in the display area of the display device is designated, editing the distribution data to ensure the designated partial area as a handwriting area, and outputs the data to the display device). The same motivation as Claim 1 applies here.

Regarding Claim 4, SAITO in view of Shigehisa teaches the apparatus of claim 1, and further teaches wherein the circuitry is configured to determine, as the related content, at least one particular content that was written within a preset time period from a time when the written content was written in the blind spot area (SAITO [0130] Incidentally, the control can also be performed in such a manner that the displayed information is erased after the lapse of the predetermined time, or the displayed information is erased when a user who has checked information performs some kind of action indicating that the information has been checked).

Regarding Claim 7, SAITO in view of Shigehisa teaches the apparatus of claim 1, and further teaches wherein the circuitry is configured to
detect a location of the first user and a location of the second user (SAITO [0082] In a step S11, users are detected; [0086] In a step S13, the positional relationship detection unit 71 identifies positions of the users by using information from the information acquisition unit 11. For example, each part in which the user exists is identified from a captured image, thereby detecting positions of the users), and
determine the blind spot area, based on the detected location of the first user and the detected location of the second user (SAITO [0088] In a step S15, the blind spot detection unit 75 detects a blind spot. From user information recognized by the user recognition unit 73, the blind spot detection unit 75 identifies users other than a user to whom information is desired to be presented).

Regarding Claim 8, SAITO in view of Shigehisa teaches the apparatus of claim 1, and further teaches wherein the circuitry is configured to determine the blind spot area, based on a part of the displayable area of the display that receives the operation from the first user (SAITO [0098] guiding the user A to perform the operation of, for example, looking at such an area that is a blind spot of the user B, or moving to such a place that is a blind spot of the user B).

Regarding Claim 10, SAITO in view of Shigehisa teaches a method for controlling display (SAITO Abst: an information processing device, an information processing method, and a program).
The metes and bounds of the rest of the limitations of the method claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 11, SAITO in view of Shigehisa teaches a non-transitory recording medium which, when executed by one or more processors, cause the processors to perform a method for controlling display (SAITO Abst: an information processing device, an information processing method, and a program; [0151] The program executed by the computer (CPU 501) can be provided by being recorded, for example, in a removable media 511 such as a package media).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claim(s) 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITO (US 20190189088 A1) in view of Shigehisa et al. (US 20100149206 A1) further in view of Mackraz (US 8519971 B1).
Regarding Claim 5, SAITO in view of Shigehisa teaches the apparatus of claim 1, but does not teach the claimed limitation therein.
Mackraz discloses techniques for reflowing content around obscuring objects, which is an analogous to the present patent application. 
Mackraz teaches wherein the circuitry is configured to start displaying the written content and the related content in the part of the displayable area other than the blind spot area, in response to determination of the related content (Mackraz col4, ll20-30: FIG. 2B illustrates the example process 200 described above with reference to FIG. 2A. Here, however, the device 100 renders a movie at 202. During the rendering of the movie, the device detects the user's thumb obscuring a portion of the movie for a threshold amount of time at 204. In response, the device 100 both resizes and shifts the position of the rendered movie at 206. As such, the user is able to view the entirety of the movie without the need to alter his or her grasp of the electronic device 100).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified SAITO to incorporate the teachings of Mackraz, and apply the technique of reflowing the content around the grasp of the user, as taught by Mackraz into the control method and process for displaying information in a blind spot located in the sight line direction of the second user.
Doing so would allow the user to consume the content without the need to alter her grasp/position when she reaches the obscured portion of the content for the apparatus and method for displaying contents in a displayable area of a display.

Regarding Claim 6, SAITO in view of Shigehisa teaches the apparatus of claim 1, but does not teach the claimed limitation therein 
Mackraz teaches wherein the circuitry is configured to
display the written content written in the blind spot area, in the part of the displayable area other than the blind spot area, during a time period when the related content related to the written content has not been determined (Mackraz col9, ll23-31: the example touch event 502 event occurs within a certain region of the display that is "non-susceptible" (Region.sub.1), has a shape of a certain size (Size.sub.1), and is experienced by the touch sensor for a certain amount of time (Time.sub.1). The example hold event 504, meanwhile, occurs within a different region of the display that is indeed "susceptible" to hold events (Region), has a shape of a certain, larger size (Size.sub.2), and is experienced by the touch sensor for a much greater amount of time (Time.sub.2)), and
display the written content in the blind spot area, and the related content, in the part of the displayable area other than the blind spot area, in response to determination of the related content (Mackraz col10, ll32-40: An operation 706, meanwhile, represents calculating an area of the display within which to refrain from rendering content. In some instances, this area may be based at least in part on the identified location of the touch input. For instance, this area may include at least the location of the touch, possibly in addition to an additional area of the display. Finally, an operation 708 represents re-rendering the content such that the calculated area is free from content).
The same motivation as Claim 5 applies here.

Regarding Claim 9, SAITO in view of Shigehisa teaches the apparatus of claim 1, but does not teach the claimed limitation therein 
Mackraz teaches wherein the one or more contents displayed in the displayable area of the display include at least one of a written content previously written by the first user or an image previously attached by the first user (Mackraz col2, ll60- 67: the electronic device 100 may be configured with functionality to enable consumption of one or more types of contents items of any type or format including, for example, electronic texts (e.g., documents of any format, electronic periodicals, such as digital magazines and newspapers, etc.), digital audio (e.g., music, audible books, etc.), digital video (e.g., movies, television, short clips, etc.), images (e.g., art, photographs, etc.), and multi-media content).
The same motivation as Claim 5 applies here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611